Citation Nr: 0802298	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army, 
USAFFE, from November 1942 to April 1946.  The veteran had 
the status of Regular Guerilla service from March 1945 to 
July 1945 and Regular Philippine Service from July 1945 to 
April 1946.  He was honorably discharged in April 1946.  He 
died on June [redacted], 1992.  The appellant is his surviving 
spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1992, the cause of death 
listed on his death certificate was the following: 
cerebrovascular accident with an antecedent cause of 
essential hypertension.

2.  At the time of his death, service connection for any 
disease or disability was not in effect.

3.  The veteran served with USAFFE during World War II.

4.  The appellant's claim for accrued benefits was filed more 
than one year after the veteran's death, and no claim was 
pending at the time of the veteran's demise. 


CONCLUSIONS OF LAW

1.  There was no disability incurred in service that caused 
or materially contributed to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2002); 
38 C.F.R. §§ 3.31(y), 3.40, 3.41, 3.303, 3.307, 3.309, 3.312 
(2007). 

2.  The veteran did not have the requisite service to render 
him eligible for VA pension benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 
(2007).

3.  The appellant is not entitled to accrued benefits.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Cause of Death

Service in the Regular Philippine Army is recognized service 
for certain VA purposes, such as entitlement to Dependency 
and Indemnity Compensation (DIC) benefits as authorized by 38 
U.S.C.A. § 107. 38 C.F.R. § 3.40.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Certain diseases, such as hypertension and 
organic heart disease, will be presumed to have been incurred 
in service if manifested to a degree of 10 percent within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b). The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

The veteran's service medical records are negative for any 
findings, complaints or treatment of cerebrovascular symptoms 
or hypertension.  The available evidence in this case 
indicates that the veteran died on June [redacted], 1992, at age 70, 
over 40 years after service discharge, as a result of a 
cerebrovascular accident.  The record is devoid of any 
evidence indicating the presence of hypertension or 
cerebrovascular activity until many years after service, and 
there is no evidence showing that this disease was in any way 
related to service; or that his death was related to service.  
A medical certificate for the veteran from March 1988 shows 
that he had hypertension but there is nothing to indicate 
this was incurred within one year of his discharge from 
service or was in any way connected to service.  A statement 
received in 2004 from Dr. Bongcas shows that he had been 
treating the veteran since 1977, but no reference to service 
was made.  Given the foregoing, the evidence weighs against 
the appellant's claim; thus, service connection for the cause 
of the veteran's death must be denied.

The Board appreciates the appellant's sincere contentions 
regarding the cause of her husband's death and the affidavits 
that she has submitted in an effort to substantiate her 
claim.  However, as a layperson she is not competent to 
testify on matters that require medical knowledge.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
The Board also sympathizes with the appellant's financial 
condition; however, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  See Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

In conclusion, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
38 C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 
307, 311 (1999).  Thus, the claim for service-connected death 
benefits is denied.

II.  Nonservice-Connected Death Pension Benefits

To receive death pension benefits as a surviving spouse, the 
appellant must be the surviving spouse of a veteran who had 
the requisite wartime service, and her income must be less 
than the statutory maximum rate of death pension.  
38 U.S.C.A. § 1541.

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerrilla service) is not 
qualifying service for nonservice-connected death pension 
benefits to a deceased veteran's spouse.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  Hence, even 
though the appellant's deceased spouse had certified service 
in the recognized guerrilla forces, she is still ineligible 
to receive death pension benefits based on that service.

Regular Philippine Army service is not considered to be 
"active military service" under 38 U.S.C.A. § 101(24); 
thus, the appellant is not eligible for the claimed non-
service-connected death pension.  See 38 U.S.C.A. § 107(a); 
Cacalda v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law 
is dispositive in this case, the claim must be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994).

III.  Accrued Benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran who dies on or after December 1, 1962, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death based 
on existing rating decisions or other evidence that was on 
file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.
The application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 C.F.R. § 
3.1000. 

In this case, not only did the appellant not file an 
application within a year of the veteran's demise, but there 
also was no claim pending at the time of the veteran's death 
in June 1992.  No entitlement to additional benefits under an 
existing rating or decision is indicated either.  
Accordingly, the claim for accrued benefits is denied due to 
the lack of entitlement under the law.  Sabonis v. West, 6 
Vet. App. 426, 430 (1994).

IV.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated the applicability of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in August 2004.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claims for service 
connection for the cause of the veteran's death, pension 
benefits, and accrued benefits.  The appellant was informed 
of what information and evidence must be provided and what 
information and evidence would be obtained by VA.  She was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of her claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The veteran was not provided with notice of elements (4) and 
(5) (degree of disability and effective date).  However, 
notwithstanding this lack of Dingess notice on elements (4) 
and (5), the Board determines that the appellant is not 
prejudiced, because she had a meaningful opportunity to 
participate effectively in the processing of her claims.  As 
noted above, the appellant was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims, prior to the initial adjudication of the claims.  
Further, as discussed in detail above, a preponderance of the 
evidence is against the claim for service connection for 
cause of death and the other claims are denied as a matter of 
law.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  For these reasons, it is not prejudicial to 
decide this appeal.

In any event, and as an aside, as to the appellant's other 
claims, nonservice connected pension benefits and accrued 
benefits, the VCAA does not apply.  Because qualifying 
service and how it may be established are outlined in statute 
and regulation and because service department certifications 
of service are binding (and dispositive unless there is 
evidence suggesting that a request for recertification of 
service is necessary), the Board's review is limited to 
interpreting the pertinent law and regulations.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the interpretation of a statute is dispositive of 
the issue on appeal, neither the duty to assist nor the duty 
to notify provisions of the VCAA are implicated.  Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 
Vet. App. 227, 231- 32 (2000).

The Board finds that the duty to assist has been satisfied.  
All available copies of the veteran's service medical records 
are associated with the claims file.  The death certificate 
is also associated with the claims folder. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet App. 79, 80 (2006).  In this case, there 
was no evidence of cerebrovascular symptoms or hypertension 
while the veteran was in service or evidence of an 
association to service.  The information and competent 
medical evidence of record, as set forth and analyzed above, 
contains sufficient competent medical evidence to decide the 
claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Entitlement to accrued benefits is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


